COBB, Judge.
Elizabeth Carnrike appeals from an order permanently committing her two daughters to the Department of Health and Rehabilitative Services (HRS), the effect of which is to terminate her parental rights.1 The lower court found the children had been “abused, neglected and abandoned.” The record does not support “abandonment” as defined in section 39.01(1), Florida Statutes (1981). However, it reflects that HRS sustained its burden of showing neglect and abuse by clear and convincing evidence. Thus, while we acknowledge the mother’s pathetic plight, our concern for the children’s welfare must prevail. In the Interest of J.L.P., 416 So.2d 1250 (Fla. 4th DCA 1982).
Accordingly, the order of permanent commitment is
AFFIRMED.
ORFINGER, C.J., concurs.
COWART, J., dissents with opinion.

. Section 39.41(4), Florida Statutes (1981).